DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 2, 5, 6, 8, 10, 11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(e), (a) as being anticipated by KR200457340 (Herein after ‘340).  An English machined translation of KR200457340 is included in the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 2, ‘340 teaches an electronic article (title) comprising: a first section including, a first outer housing (Figs 1-5, 9, essence casing 30, 0018) extending in a longitudinal direction, the first outer housing (30) defining a portion of a reservoir (Figs 3, 5, 6, essence L, 0038) configured to store a pre-vapor formulation, an inner tube (Figs 5, 6, 9, atomization tube 60, air inlet pipe coupling portion 61, 0026, 0027) within the first outer housing, a portion of the reservoir between the first outer housing and the inner tube (see figures 5, 6, 9), a coil heater (Figs 3, 5, coil 64, 0028) in the first outer housing, the coil heater having uniform spacing between adjacent coil windings (Figs 6, 9 shows uniform spacing between each coil 64) of the coil heater, a wick (Figs 1, 3, 5, wick 63, 0027) in communication with the liquid supply region (essence L) and at least partially surrounded by the coil heater (63), and a mouthpiece (Figs 1-3, 6, suction pipe portion 20, 0016) at a mouth-end of the first outer housing (30); and a second section including, a second outer housing (Fig 1, cigarette main body 10, 0018), and a power supply (Abstract, 0016, power supply means for supplying battery power to the electric heating coil [64] installed in the cigarette main body [10]) in the second outer housing.
With respect to the limitations of claims 5, 6, 8, 10, 11, 13 and 14, ‘340 teaches the coil heater comprises 3 to 8 windings (Fig 9, coil 64 having 4 windings); the power supply comprises a battery (Abstract, 0016, power supply means for supplying battery power to the electric heating coil [64] installed in the cigarette main body [10]); the inner tube (60, 61) includes a pair of opposing slots (Figs 3, 6, 9, groove 62, 0027), end portions of the coil heater (Figs 5, 9, electric wire 65, 0029) extending through the opposing slots; the coil heater (64) extends fully along a length of the wick (63); the coil heater is unbowed along a length thereof (Figs 3, 5, 9, coil is in an unbowed position); further comprising: a sleeve assembly (Figs 3, 6, 8, second packing 70b, 0032) rotatably positioned about the first section (30); the sleeve assembly includes spaced apart slots (cutout 72b, 0035) configured to align with at least one air inlet (air passage W2, 0038) in the electronic article.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) as applied to claim 2, further in view of Thorens (US 2009/0272379).
With respect to the limitations of claims 3 and 4, ‘340 discloses the claimed invention but is silent to the coil heater is formed of a nickel-chromium alloy; the nickel-chromium alloy is iron-free.  
However, Thorens discloses the coil heater (Fig 2, heating coil 209, 0042) being formed of an iron-free alloy (0011, Ni-Cr, platinum, tungsten or alloy wire); the nickel-chromium alloy is iron-free (0011) is known in the art.  Thorens teaches the coil heater is formed of a nickel-chromium alloy; the nickel-chromium alloy is iron-free has the advantage of using other conventional materials other than iron for forming a suitable heating coil (0011).  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the electronic vaping device of ‘347 having a coil heater silent to the material with the coil heater is formed of a nickel-chromium alloy; the nickel-chromium alloy is iron-free of Thorens for the purpose of using other conventional materials other than iron for forming a suitable heating coil.
With respect to the limitations of claim 12, ‘347 in view of Thorens discloses the claimed invention except the inner tube has a diameter of 4 mm.  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the electronic vaping device of ‘347 having an inner tube with the inner tube has a diameter of 4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimensional ranges involves only routine skill in the art (see MPEP 2144.04).

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) as applied to claim 2, further in view of Li (US 2011/0303231).
With respect to the limitations of claims 7 and 9, ‘340 discloses the claimed invention but is silent to the inner tube is formed of a woven fiberglass material; the wick includes a plurality of filaments.  However, Li discloses the inner tube is formed of a woven fiberglass material (Figs 1-4, glass fiber tube 5, 0021); the wick includes a plurality of filaments (glass fiber yarn 4, 0022, where yarn is formed from multiple filaments) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 silent to the inner tube material with the inner tube is formed of a woven fiberglass material for the purpose of using a known material that is commercially available, inexpensive to procure and is suitable for containing the tobacco solution within the atomizing device (0014).  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 having a wick silent to the wick material with the wick includes a plurality of filaments of Li for the purpose of providing a known configuration that allows the wick to quickly supply tobacco solution by capillary action.  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) as applied to claim 2, further in view of Wachtel (US 2009/0139517).
With respect to the limitations of claim 15, ‘340 discloses the claimed invention but is silent to the sleeve assembly is formed of silicone.  However, Wachtel discloses the sleeve assembly is formed of silicone (Figs 1, 2, insert 6, 0064) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 having a sleeve assembly silent to the material with the sleeve assembly is formed of silicone of Wachtel for the purpose of forming the sleeve from a known material that is suitable for high temperature sealing applications (0064).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) as applied to claim 2, further in view of Sherman (US 2007/0098148).
With respect to the limitations of claim 16, ‘340 discloses the claimed invention except for further comprising: an aroma strip on an outer surface of the first housing, the second housing, or both the first housing and the second housing.  However, further comprising: an aroma strip on an outer surface of the first housing, the second housing, or both the first housing and the second housing is known in the art.  Sherman, for example, discloses providing an aroma strip (Figs 1, 2, patch 2, aroma releasing surface 4, patch 28, 30, 0026, 0028) on an outer surface of the first housing (telephone active surface 28, 0028) of an electronic device has the advantage of providing a known removable aroma strip configuration that allows a pleasant aroma to be released whenever the device is used (0021).  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 silent to an aroma strip with the further comprising: an aroma strip on an outer surface of the first housing, the second housing, or both the first housing and the second housing of Robinson for the purpose of providing a known removable aroma strip configuration that allows a pleasant aroma to be released whenever the electronic vaping device is used.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) as applied to claim 2, further in view of Robinson (US 2008/0092912).
With respect to the limitations of claim 17, ‘340 discloses the claimed invention except for further comprising: a filter segment between the heater and the mouth-end of the first outer housing.  However, Robinson discloses further comprising: a filter segment (Fig 3, filter element 200, 0106, 0107) between the heater (heating elements 70, 72, 0093) and the mouth-end (mouth-end piece 120, 0107) of the first outer housing is known in the art.  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 having silent to a filter segment with the further comprising: a filter segment between the heater and the mouth-end of the first outer housing of Robinson for the purpose of providing a known filter configuration that provides dilution of drawn mainstream smoke with ambient air (0002).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) as applied to claim 2, further in view of Huachen (CN202445135).  An English machine translation of Huachen (CN202445135) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 18, ‘340 discloses the claimed invention except for further comprising: a removable protective covering over at least one air inlet in the electronic article.  However, Hauchen discloses further comprising: a removable protective covering (Figs 1-4, lampshade 12, 0019, 0022) over at least one air inlet (air intake holes 6.1, 0022) in the electronic article is known in the art.  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 having silent to an air hole protective covering with the further comprising: a removable protective covering over at least one air inlet in the electronic article of Hauchen for the purpose of providing a known air inlet plug configuration for selectively closing the air inlets and controlling atomization of smoke in the channels (Abstract, 0022), thereby controlling smoke concentration bases on a user’s preference (0022).

To the degree that it can be argued that Li fails to disclose the limitations of claim 2 directed to “the coil heating having uniform spacing between adjacent coil windings of the coil heater”, the following rejection is set forth below.
Claims 2, 5, 6, 8, 10, 11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) in view Baxter (US 3,234,633).
With respect to the limitations of claims 2, 5, 6, 8, 10, 11, 13 and 14, ‘340 discloses all the limitations of the claims as set forth above except for explicitly showing the coil heating having uniform spacing between adjacent coil windings of the coil heater.  However, Baxter discloses the coil heating having uniform spacing between adjacent coil windings of the coil heater (Col 1, Lines 34-50) is known in the art. It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘340 silent to the heating coil winding spacing with the coil heating having uniform spacing between adjacent coil windings of the coil heater of Baxter for the purpose of preventing some portions of the unit to run hotter and others to run cooler than the desired temperature (Col 1, Lines 34-50).

Claims 3, 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) in view of Baxter (US 3,234,633) as applied to claim 2, further in view of Thorens (US 2009/0272379).
With respect to the limitations of claims 3 and 4, ‘340 in view of Baxter discloses the claimed invention but is silent to the coil heater is formed of a nickel-chromium alloy; the nickel-chromium alloy is iron-free.  
However, Thorens discloses the coil heater (Fig 2, heating coil 209, 0042) being formed of an iron-free alloy (0011, Ni-Cr, platinum, tungsten or alloy wire); the nickel-chromium alloy is iron-free (0011) is known in the art.  Thorens teaches the coil heater is formed of a nickel-chromium alloy; the nickel-chromium alloy is iron-free has the advantage of using other conventional materials other than iron for forming a suitable heating coil (0011).  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the electronic vaping device of ‘347 in view of Baxter having a coil heater silent to the material with the coil heater is formed of a nickel-chromium alloy; the nickel-chromium alloy is iron-free of Thorens for the purpose of using other conventional materials other than iron for forming a suitable heating coil.
With respect to the limitations of claim 12, ‘347 in view of Baxter and Thorens discloses the claimed invention except the inner tube has a diameter of 4 mm.  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the electronic vaping device of ‘347 having an inner tube with the inner tube has a diameter of 4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimensional ranges involves only routine skill in the art (see MPEP 2144.04).

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) in view of Baxter (US 3,234,633) as applied to claim 2, further in view of Li (US 2011/0303231).
With respect to the limitations of claims 7 and 9, ‘340 in view of Baxter discloses the claimed invention but is silent to the inner tube is formed of a woven fiberglass material; the wick includes a plurality of filaments.  However, Li discloses the inner tube is formed of a woven fiberglass material (Figs 1-4, glass fiber tube 5, 0021); the wick includes a plurality of filaments (glass fiber yarn 4, 0022, where yarn is formed from multiple filaments) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 in view of Baxter silent to the inner tube material with the inner tube is formed of a woven fiberglass material for the purpose of using a known material that is commercially available, inexpensive to procure and is suitable for containing the tobacco solution within the atomizing device (0014).  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 in view of Baxter having a wick silent to the wick material with the wick includes a plurality of filaments of Li for the purpose of providing a known configuration that allows the wick to quickly supply tobacco solution by capillary action.  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) in view of Baxter (US 3,234,633) as applied to claim 2, further in view of Wachtel (US 2009/0139517).
With respect to the limitations of claim 15, ‘340 in view of Baxter discloses the claimed invention but is silent to the sleeve assembly is formed of silicone.  However, Wachtel discloses the sleeve assembly is formed of silicone (Figs 1, 2, insert 6, 0064) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 in view of Baxter having a sleeve assembly silent to the material with the sleeve assembly is formed of silicone of Wachtel for the purpose of forming the sleeve from a known material that is suitable for high temperature sealing applications (0064).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) in view of Baxter (US 3,234,633) as applied to claim 2, further in view of Robinson (US 2008/0092912).
With respect to the limitations of claim 16, ‘340 in view of Baxter discloses the claimed invention except for further comprising: an aroma strip on an outer surface of the first housing, the second housing, or both the first housing and the second housing.  However, further comprising: an aroma strip on an outer surface of the first housing, the second housing, or both the first housing and the second housing is known in the art.  Sherman, for example, discloses providing an aroma strip (Figs 1, 2, patch 2, aroma releasing surface 4, patch 28, 30, 0026, 0028) on an outer surface of the first housing (telephone active surface 28, 0028) of an electronic device has the advantage of providing a known removable aroma strip configuration that allows a pleasant aroma to be released whenever the device is used (0021).  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 in view of Baxter silent to an aroma strip with the further comprising: an aroma strip on an outer surface of the first housing, the second housing, or both the first housing and the second housing of Robinson for the purpose of providing a known removable aroma strip configuration that allows a pleasant aroma to be released whenever the electronic vaping device is used.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) in view of Baxter (US 3,234,633) as applied to claim 2, further in view of Robinson (US 2008/0092912).
With respect to the limitations of claim 17, ‘340 in view of Baxter discloses the claimed invention except for further comprising: a filter segment between the heater and the mouth-end of the first outer housing.  However, Robinson discloses further comprising: a filter segment (Fig 3, filter element 200, 0106, 0107) between the heater (heating elements 70, 72, 0093) and the mouth-end (mouth-end piece 120, 0107) of the first outer housing is known in the art.  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 in view of Baxter having silent to a filter segment with the further comprising: a filter segment between the heater and the mouth-end of the first outer housing of Robinson for the purpose of providing a known filter configuration that provides dilution of drawn mainstream smoke with ambient air (0002).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR200457340 (Here after ‘340) in view of Baxter (US 3,234,633) as applied to claim 2, further in view of Huachen (CN202445135).  An English machine translation of Huachen (CN202445135) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 18, ‘340 in view of Baxter discloses the claimed invention except for further comprising: a removable protective covering over at least one air inlet in the electronic article.  However, Hauchen discloses further comprising: a removable protective covering (Figs 1-4, lampshade 12, 0019, 0022) over at least one air inlet (air intake holes 6.1, 0022) in the electronic article is known in the art.  It would also have been obvious for one having ordinary skill in the art at the time of the invention to adapt the electronic vaping device of ‘347 in view of Baxter having silent to an air hole protective covering with the further comprising: a removable protective covering over at least one air inlet in the electronic article of Hauchen for the purpose of providing a known air inlet plug configuration for selectively closing the air inlets and controlling atomization of smoke in the channels (Abstract, 0022), thereby controlling smoke concentration bases on a user’s preference (0022).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-12 of U.S. Patent No. 10,716,903.  Although the claims at issue are not identical, they are not patentably distinct from each other.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/1/2022